Fourth Court of Appeals
                                            San Antonio, Texas
                                                   November 3, 2017

                                                  No. 04-17-00368-CR

                                           Preston Dewayne VANNOY,
                                                    Appellant

                                                          v.

                                                  The STATE of Texas,
                                                        Appellee

                       From the County Court At Law No 2, Guadalupe County, Texas
                                      Trial Court No. CCL-15-0780
                               Honorable Brenda Chapman, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 4, 2017.

                                                                PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT


cc:              Christopher M. Eaton                             Susan Lee Schoon
                 Assistant County Attorney                        Schoon Law Firm, P.C.
                 211 W. Court Street, 3rd Floor                   200 N. Seguin Avenue
                 Seguin, TX 78155                                 New Braunfels, TX 78130-4456